Strout, J.
The plaintiff, a non-resident of Maine, brought this action in the Municipal Court of Portland. On the back of the writ were the words, “from the office of,” and under them the *247signature of James A. Connellan, an attorney-at-law and a resident of Portland. The question is whether the writ was sufficiently indorsed, no question being made as to the financial responsibility of Connellan. Revised Statutes, c. 81, § 6, provides that all writs “before entry in court” shall be indorsed by some sufficient inhabitant of the State, when the plaintiff was a non-resident. If this was not done, the plaintiff has no standing in court and the action will be dismissed. Under this statute it has been held by this court that an indorsement like this was a compliance with the statute. Stone v. McLanathan, 39 Maine, 131; Bennett v. Holmes, 79 Maine, 51; and that the effect of such indorsement could not be defeated by other evidence, that such indorsement was not intended to create the statute liability. Richards v. McKenney, 43 Maine, 177.
It sometimes happened that through inadvertence such writs were not indorsed before entry, and a hardship resulted to the plaintiff. To remedy this, the legislature in 1897, c. 254, amended the provision in the revised statutes, and by that amendment provided that upon motion at the first term, the writ should be indorsed, or other security for costs furnished. Under this amendment an action may be entered without indorsement of the writ, but the defendant, if he desires security for costs, may obtain it on motion at the first term. No reason is perceived, why, under this statute, the plaintiff may not voluntarily do what he can be compelled to do. He need not wait for motion by defendant. He may do this before or after entry. In either case, the defendant is protected, as well as if it was done upon his motion. The object of the statute is to afford protection for costs; and it cannot be material, nor operate to the injury of defendant, if that security is voluntarily furnished by plaintiff at any time before the defendant asks it. The statute as amended does not in terms nor by implication forbid it. The ruling of the Municipal judge, that the indorsement is sufficient, was correct.

Motion for indorser denied.